In an action, inter alia, to recover damages for assault and battery, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Bunyan, J.), dated March 28, 2007, as granted the plaintiffs cross motion pursuant to CPLR 3103 (a) for a protective order prohibiting them from videotaping the plaintiffs deposition.
Ordered that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, with costs, and the motion is denied.
Under the peculiar circumstances of this case, the Supreme Court improvidently exercised its discretion in granting the plaintiffs cross motion pursuant to CPLR 3103 (a) for a protective order prohibiting the defendants from videotaping her deposition. Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.